

116 HR 8690 IH: Armed Forces Deferred Tax Relief Act
U.S. House of Representatives
2020-10-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8690IN THE HOUSE OF REPRESENTATIVESOctober 27, 2020Mr. Hastings introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Defense to compensate members of the Armed Forces for certain taxes deferred pursuant to Internal Revenue Service Notice 2020–65.1.Short titleThis Act may be cited as the Armed Forces Deferred Tax Relief Act.2.Compensation of members of the Armed Forces for certain taxes deferred pursuant to Internal Revenue Service Notice 2020–65In the case of a member of the Armed Forces whose taxes were deferred pursuant to Internal Revenue Service Notice 2020–65, if such deferred taxes are withheld by the Secretary of Defense during the period beginning on January 1, 2021, and ending on April 30, 2021, the Secretary shall (contemporaneous with such withholding) make a payment to such member in an amount equal to the deferred tax so withheld. Any payment under this section shall be excluded from gross income of the member and exempt from taxation under any provision of Federal law.